       Case 1:17-cv-07417-VM-SLC Document 271 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COVENTRY CAPITAL US LLC,

                               Plaintiff,

       -v-
                                                         CIVIL ACTION NO.: 17 Civ. 7417 (VM) (SLC)

EEA LIFE SETTLEMENTS INC., et al,
                                                                            ORDER

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is the parties’ joint letter dated March 1, 2021. (ECF No. 270). Pursuant

to the discovery conference held today, March 4, 2021, the Court orders as follows:

       1. Defendant EEA Life Settlements, Inc. (“EEA Inc.”) shall provide to Plaintiff Coventry

             Capital US LLC (“Coventry”) a metadata log concerning:

                a. the 46 documents listed on EEA Fund Management Limited’s (“EEA UK”) and

                    EEA Fund Management (Guernsey) Limited’s (the “Manager”) supplemental

                    privilege log (the “Supplemental Privilege Log”), which were among the 344

                    documents withheld by EEA on the basis of privilege (“Withheld Documents”).

                    (See ECF No. 270 at 1; 270-1); and

                b. the 98 documents withheld as irrelevant that EEA Inc. described during

                    today’s discovery conference.

       2. The parties shall confer with one another regarding the reasonable time period for

             the production of the metadata log to Coventry.
      Case 1:17-cv-07417-VM-SLC Document 271 Filed 03/04/21 Page 2 of 2




         3. After Coventry receives the metadata log, if the parties continue to have a dispute

            regarding privilege, the parties may propose an in camera review by the Court of a

            sample of no more than 20 privileged documents, as the Court proposed in its

            December 16, 2020 order. (See ECF No. 262 at 17).


         A Telephone Status Conference is scheduled for Friday, April 16, 2021 at 11:00 am on the

Court’s conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799,

at the scheduled time. The parties are not required to file a joint status letter in advance of the

conference, although if they elect to do so, their filing shall be jointly submitted no later than

April 13, 2021, and shall not exceed six pages.


Dated:          New York, New York
                March 4, 2021




                                                  2
